                                          Case 3:19-cv-03425-JSC Document 15 Filed 06/27/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NIANTIC, INC.,                                     Case No. 19-cv-03425-JSC
                                   8                    Plaintiff,
                                                                                            CLERK'S NOTICE SCHEDULING
                                   9             v.                                         MOTION HEARING
                                  10     GLOBAL++, et al.,                                  Re: Dkt. No. 7
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   TO ALL PARTIES AND COUNSEL OF RECORD:
                                       Please take notice that the hearing on Plaintiff’s Motion for Preliminary Injunctive Relief is
                                  14
                                       scheduled for August 1, 2019 at 9:00 a.m. before Magistrate Judge Jacqueline Scott Corley, in
                                  15
                                       Courtroom F, 15th Floor, Federal Building, 450 Golden Gate Avenue in San Francisco.
                                  16
                                       Dated: June 27, 2019
                                  17                                                     Susan Y. Soong
                                  18                                                     Clerk, United States District Court

                                  19

                                  20                                                     By: ________________________
                                                                                         Ada Means, Deputy Clerk to the
                                  21                                                     Honorable JACQUELINE SCOTT CORLEY
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
